      Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 1 of 10



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISON

                                                      §
                                                      §
                                                      §
 MARLIN GIPSON,                                       §
                                                      §
         Plaintiff,                                   §      CIVIL ACTION NO.
 v.                                                   §
                                                      §
 HARRIS COUNTY SHERIFF’S                              §      JURY TRIAL DEMANDED
 OFFICE; HARRIS COUNTY;                               §
 AND JOHN DOE CONSTABLES                              §
 1 AND 2.                                             §
                                                      §
         Defendants.                                  §
                                                      §


                                    ORIGINAL COMPLAINT


       Plaintiff MARLIN GIPSON (“Plaintiff”), by and through his attorneys, brings this action

for damages and other legal and equitable relief from Defendants HARRIS COUNTY SHERIFF’S

OFFICE, HARRIS COUNTY, and JOHN DOE CONSTABLES 1 and 2 (collectively

“Defendants”), for violations of 42 U.S.C. § 1983, Texas state tort claims, and any other cause(s)

of action that can be inferred from the facts set forth herein.


                                        INTRODUCTION


       1.      This is an action brought by Plaintiff seeking damages from Defendants for acts of

unlawful arrest, excessive force, inadequate training, false arrest, battery, negligent hiring,

retention, and supervision, and intentional emotional injury committed by members of the Harris

County Sheriff’s Office as agents of Defendants or Defendants themselves.




                                                  1                      ORIGINAL COMPLAINT
      Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 2 of 10



        2.     Plaintiff was at the relevant time a college student in Houston pursuing a degree in

business and running a lawn care business on the side with his brother. While in the course of his

lawful business, Plaintiff was subjected to harassment and aggressive conduct by members of the

Harris County Sheriff’s Office, including battery resulting in personal injuries and unlawful arrest.

        3.     As a result of Defendants’ unlawful actions, Plaintiff is entitled to recover for

damages pursuant to: violations of his rights under the United States Constitution, including

protections against unreasonable searches and seizures under the Fourth Amendment; deprivation

of rights under 42 U.S.C. § 1983; and tort claims under the Texas Tort Claims Act, Tex. Civ. Prac.

& Rem. Code § 101.001, et seq.

                                 JURISDICTION AND VENUE

        4.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; 42 U.S.C. §§ 2000e et seq., as amended, and (iii) 42 U.S.C. §§ 1983 et seq., as amended.

        5.     The Court’s supplemental jurisdiction is invoked by 28 U.S.C. § 1367(a), which

confers supplemental jurisdiction over all non-federal claims arising from a common nucleus of

operative facts such that they form part of the same case or controversy under Article III of the

United States Constitution.

        6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims asserted herein occurred within this

District.



                                                  2                         ORIGINAL COMPLAINT
      Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 3 of 10



                                              PARTIES

       7.         Plaintiff is a person who has been aggrieved by Defendants’ actions. He is and has

been, at all relevant times, a Black citizen of the United States of America and a resident of the

state of Texas.

       8.         Defendant Harris County Sheriff’s Office is located at 1200 Baker Street, Houston,

TX 77002 in Harris County.

       9.         Defendant Harris County Municipal Government is located in the state of Texas

and within the Southern District of Texas, Houston Division.

       10.        Defendant John Doe Constables 1 and 2 were each, at all times pertinent to this

complaint, employed by the Harris County Sheriff’s Office as certified peace officers working in

Harris County, Texas and acting under color of state law.


                                    STATEMENT OF THE FACTS

       11.        Plaintiff was at the relevant time a college student in the Houston, Texas area. He

was running a lawn care business with his brother.

       12.        On July 18, 2017, Plaintiff went door-to-door in his neighborhood passing out

business cards. Plaintiff’s brother and friend were engaged in yardwork at a nearby home.

       13.        Plaintiff was approached by a Harris County Constable (John Doe Constable 1)

who asked what he was doing. Plaintiff explained that he was distributing business cards while a

lawn mower and other supplies were in view.

       14.        John Doe Constable 1 (“Constable 1”) asked Plaintiff to display his identification.

Plaintiff refused and asked Constable 1 for his badge number. Constable 1 refused to provide his

badge number.




                                                   3                        ORIGINAL COMPLAINT
        Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 4 of 10



         15.   Plaintiff walked home to avoid further confrontation. Upon information and belief,

Constable 1 called for back-up.

         16.   A second constable (John Doe Constable 2, collectively with all other constables

“the Constables”) followed Plaintiff home and further demanded identification from Plaintiff.

Plaintiff shut and locked the front door and locked himself in his mother’s bedroom.

         17.   The Constables broke down both the front door and the bedroom door to get to

Plaintiff. The Constables entered the room with additional constables and a police dog.

         18.   Plaintiff remained still with his hands raised in the air.

         19.   Though Plaintiff remained still, the Constables tasered Plaintiff in the back.

         20.   The shock from the taser caused Plaintiff to make abrupt motions and hit his head,

which triggered an attack by the police dog. The dog repeatedly bit Plaintiff’s arm, causing severe

bite marks and puncture wounds.

         21.   Plaintiff was then tasered again by the Constables and an unidentified constable

stepped on his upper back near his neck and head.

         22.   The Constables handcuffed and arrested Plaintiff, taking him from his house to Ben

Taub Hospital for treatment of his wounds. Plaintiff was not permitted to contact his family at this

time, nor did the hospital notify Plaintiff’s family of his treatment.

         23.   While at the hospital purportedly receiving treatment for the injuries caused by the

Constables, Plaintiff was handcuffed to the bed. Plaintiff received a bill for this hospital visit.

         24.   The Constables then took Plaintiff to the Harris County Sheriff’s Office and held

him there until he was able to post bond. Plaintiff’s wounds continued to bleed as he waited in

jail.




                                                  4                          ORIGINAL COMPLAINT
      Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 5 of 10



        25.     Plaintiff was charged with failure to provide identification and evading arrest.

These charges were dropped due to insufficient evidence.

        26.     To this day, Plaintiff suffers post-traumatic stress disorder, nerve damage to his

arm, back pain, scars from the canine bites, and a permanent knot on his head. Plaintiff continues

to experience severe emotional distress and physical pain as a result of the Constables’ actions and

the injuries they caused.

        27.     Plaintiff has sought physical therapy in order to regain use of his arm due to the

damage caused by the police dog.

           AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
                 42 U.S.C. § 1983, Civil Action For Deprivation of Rights
                                    (Unlawful Arrest)

        28.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        29.     The conduct alleged herein deprived Plaintiff of rights and privileges secured and

protected by the United States Constitution and the laws of the United States, namely the Fourth

Amendment right to be free from unreasonable searches and seizures and freedom from

deprivation of life and liberty without due process of law.

        30.     Plaintiff’s requests for relief are set forth below.

         AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF
                42 U.S.C. § 1983, Civil Action For Deprivation of Rights
                                   (Excessive Force)

        31.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        32.     The conduct alleged herein deprived Plaintiff of rights and privileges secured and

protected by the United States Constitution and the laws of the United States, namely the Fourth



                                                   5                       ORIGINAL COMPLAINT
      Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 6 of 10



Amendment right to be free from excessive use of force against his person during the course of an

arrest.

          33.   Plaintiff’s requests for relief are set forth below.

            AS AND FOR A THIRD CAUSE OF ACTION FOR A VIOLATION OF
                  42 U.S.C. § 1983, Civil Action For Deprivation of Rights
                                   (Inadequate Training)

          34.   Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

          35.   Defendants Harris County Sheriff’s Office and Harris County are also liable under

42 U.S.C. § 1983 because (1) their training procedures relating to arrests, interactions with

community members, and appropriate force are inadequate; (2) Defendants were deliberately

indifferent to the constitutional rights of the public in adopting the training policies; and (3) the

inadequate training has directly caused Plaintiff’s damages—he has been unlawfully arrested and

battered by Defendants. These allegations are likely to have evidentiary support after a reasonable

opportunity for further investigation or discovery.

          36.   Plaintiff’s requests for relief are set forth below.

           AS AND FOR A FOURTH CAUSE OF ACTION FOR A VIOLATION OF
                  42 U.S.C. § 1983, Civil Action For Deprivation of Rights
                                (Official Policy or Custom)


          37.   Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

          38.   The Harris County Sheriff’s Office is liable under 42 U.S.C. § 1983 because the

deprivation of Plaintiff’s constitutional rights was inflicted pursuant to their official policies or

customs. Such policies or customs were a direct cause-in-fact of the deprivation of Plaintiff’s

constitutional rights. The policies or customs were the proximate cause of the injuries sustained.


                                                   6                       ORIGINAL COMPLAINT
       Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 7 of 10



The policies or customs reflect a deliberate indifference to the risk that a violation of a

constitutional or statutory right will result from following the policies or customs. These

allegations are likely to have evidentiary support after a reasonable opportunity for further

investigation or discovery.

        39.     Plaintiff’s requests for relief are set forth below.

                          AS AND FOR A FIFTH CAUSE OF ACTION
                                       False Arrest

        40.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        41.     The conduct alleged herein constitutes false arrest because Defendants and/or

Defendants’ agents willfully detained Plaintiff without Plaintiff’s consent and without authority of

law.

        42.     Plaintiff’s requests for relief are set forth below.

                          AS AND FOR A SIXTH CAUSE OF ACTION
                                   False Imprisonment

        43.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        44.     The conduct alleged herein constitutes false imprisonment because Defendants

and/or Defendants’ agents willfully detained Plaintiff without his consent and without authority of

law.

        45.     Plaintiff’s requests for relief are set forth below.

                        AS AND FOR A SEVENTH CAUSE OF ACTION
                                        Battery

        46.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.


                                                   7                       ORIGINAL COMPLAINT
       Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 8 of 10



        47.     The conduct alleged herein constitutes battery because Defendants and/or

Defendants’ agents intentionally caused bodily injury to Plaintiff by tasering him and stepping on

him.

        48.     Further, the conduct alleged herein constitutes battery because Defendants and/or

Defendants’ agents intended to cause a harmful or offensive contact with Plaintiff’s person, or an

imminent apprehension thereof, by setting a police canine on him and because injury to Plaintiff

resulted.

        49.     Plaintiff’s requests for relief are set forth below.

                        AS AND FOR AN EIGHTH CAUSE OF ACTION
                          Negligent Hiring, Retention, and Supervision

        50.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        51.     Defendants Harris County Sheriff’s office and Harris County had a duty to protect

Plaintiff from harm resulting from their employment of constables that committed unlawful acts

against Plaintiff. Defendants breached that duty by hiring, retaining, and failing to train, supervise,

or discipline these constables. The conduct of Defendants proximately caused Plaintiff significant

damages.

        52.     Plaintiff’s requests for relief are set forth below.

                          AS AND FOR A NINTH CAUSE OF ACTION
                           Intentional Infliction of Emotional Distress

        53.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        54.     Defendants’ and/or Defendants’ agents’ conduct was intentional, extreme, and

outrageous. As a result of Defendants’ and/or Defendants’ agents’ actions, Plaintiff experienced

severe emotional distress.

                                                   8                         ORIGINAL COMPLAINT
      Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 9 of 10



        55.      Plaintiff’s requests for relief are set forth below.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment against Defendants as follows:
        A. Declaring that the practices complained of herein are unlawful and in violation of the

              rights of the Plaintiff under U.S. Const. Amend. IV and 42 U.S.C. § 1983;

        B. Awarding all damages which Plaintiff has sustained as a result of Defendants’ conduct,

              including for physical injuries, medical bills, emotional distress, and anguish;

        C. Pre-judgment and post-judgment interest, as provided by law;

        D. Awarding Plaintiff punitive damages in an amount commensurate with Defendants’

              ability and so as to deter future malicious, oppressive, and/or malicious conduct;

        E. Granting Plaintiff reasonable and necessary attorneys’ fees and expenses which

              Plaintiff has incurred and will continue to incur during all trial and appellate court

              proceedings pursuant to 42 U.S.C. § 1988;

        F. That the Court retain jurisdiction over Defendants until such time as it is satisfied that

              they have remedied the practices complained of and are determined to be in full

              compliance with the law; and

        G. Awarding Plaintiff such other and further legal and equitable relief as may be found

              appropriate and as the Court may deem just or equitable.

Plaintiff also seeks injunctive relief, including, but not limited to:

         A. Training on appropriate force and de-escalation tactics for all law enforcement

              officials employed by Defendants;

         B. Supervisory discipline up to and including termination for any agent of Defendants’

              who engages in such unlawful arrest and excessive force;


                                                    9                         ORIGINAL COMPLAINT
     Case 4:19-cv-02591 Document 1 Filed on 07/17/19 in TXSD Page 10 of 10



        C. Supervisory discipline up to and including termination for John Doe Constables 1 and

            2, or any other agent of Defendants’ involved in the incidents described herein;

        D. Monitoring by the Court or a federal agency to ensure that Defendants comply with

            all injunctive relief.


       Plaintiff further demands that he be awarded such other and further legal and equitable

relief as may be found appropriate and as the Court may deem just or equitable.



Dated: July 17, 2019                                Respectfully submitted,


                                                    /s/Jay D. Ellwanger______________
                                                    Jay D. Ellwanger
                                                    Texas State Bar No. 24036522
                                                    jellwanger@equalrights.law
                                                    David W. Henderson
                                                    Texas State Bar No. 24032292
                                                    dhenderson@equalrights.law
                                                    Ellwanger Law LLLP
                                                    8310-1 N. Capital of Texas Hwy, Ste. 190
                                                    Austin, Texas 78731
                                                    Telephone: (214) 948-3334
                                                    Facsimile: (214) 853-9410

                                                    S. Lee Merritt (pro hac vice to be filed)
                                                    PA Bar No. 314891
                                                    Merritt Law Firm LLC
                                                    1910 Pacific Ave. Suite 8000
                                                    Dallas, Texas 75201
                                                    slm@merrittatlaw.com

                                                    Counsel for Plaintiff




                                               10                        ORIGINAL COMPLAINT
